DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horiguchi et al. (Patent No. US 8,993,954 B2). 
Regarding claim 1, Horiguchi et al. shows in Figs. 2-7 an encoder device, comprising: an array of detectors (9 or 209) that are operable to detect a flux and to generate currents in response to the detection; multiple current lines (A+, A-, B+, B-) for conducting currents; a set of switches (10 or 210) coupled between the array of detectors and the multiple current lines such that an output of each of the array of detectors is routed to none or one of the multiple current lines; and a controller (101) operable to configure the set of switches.
Regarding claim 2, Horiguchi et al. shows in Figs. 4-7 the multiple current lines include four lines.
Regarding claim 3, Horiguchi et al. shows in Figs. 2-7 the array of detectors has non-homogeneous shapes.
Regarding claim 4, Horiguchi et al. shows in Figs. 2-7 some detectors of the array of detectors are of a rectangular shape, a round shape, an elliptical shape, or a shape having rounded corners.
Regarding claim 5, Horiguchi et al. shows in Fig. 2 a first memory (102) that is operable to store first data for configuring the set of switches, wherein the controller is operable to access the first data from the first memory.
Regarding claim 6, Horiguchi et al. shows in Figs. 2-7 a second memory that is operable to store second data for configuring the set of switches, wherein the controller is operable to access the first data from the first memory and to access the second data from the second memory.
Regarding claim 7, Horiguchi et al. shows in Figs. 2-7 some of the array of detectors are operable to be turned off or partially on during operations of the encoder device.
Regarding claim 8, Horiguchi et al. shows in Figs. 2-7 multiple transimpedance amplifiers coupled to the multiple current lines.
Regarding claim 9, Horiguchi et al. shows in Figs. 2-7 each of the multiple transimpedance amplifiers includes an adjustable current sink additive to its input.
Regarding claim 10, Horiguchi et al. shows in Figs. 2-7 an encoder apparatus, comprising: an array of photodetectors (9 or 209) that are operable to generate currents in response to detection of light incident thereon; multiple current lines (A+, A-, B+, B-) for conducting currents; a set of switches (10 or 210) coupled between outputs of the 
Regarding claim 11, Horiguchi et al. shows in Figs. 2-7 an emitter (1) operable to generate the light.
Regarding claim 12, Horiguchi et al. shows in Fig. 2 a motion object (2) that is operable to modulate the light before the light is detected by the array of photodetectors.
Regarding claim 13, Horiguchi et al. shows in Figs. 2-7 some of the array of photodetectors are operable to be turned off or partially on during operations of the encoder apparatus.
Regarding claim 14, Horiguchi et al. shows in Figs. 2-7 the array of photodetectors includes photodetectors of different sizes or of different shapes.

Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 15-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "collecting first characteristics of a motion object; collecting second characteristics of a configurable detector array that includes an array of detectors; determining a partition map that defines quadrature states for the array of detectors based on the first and the second characteristics; and storing the partition map into a non-volatile memory.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nagura (Patent No. US 8,735,801 B2) discloses an optical encoder that detects position information relating to a focus lens and a zoom lens included in a lens apparatus such as a still camera or a video camera.
Shichi et al. (Patent No. US 7,301,142 B2) discloses a photodetector for an optical encoder having plural sets of segmented photodiodes, each set of which is made by two adjoining segmented photodiodes capable of coping with a scale slit having a reference resolution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878